EXHIBIT 99.14 HOWARD BIRD c/o Rubicon Minerals Corporation 44 Victoria Street, Suite 400 Toronto, Ontario, Canada M4C 1Y2 Phone: 1-416-766-2804 CONSENT March27, 2015 Rubicon Minerals Corporation 44 Victoria Street, Suite 400 Toronto, Ontario Canada M5C 1Y2 And United States Securities and Exchange Commission Dear Sirs/Mesdames: I hereby consent to being named in the Annual Information Form of the Company, dated March27, 2015 for the fiscal year ended December 31, 2014 (the “AIF”) and to the use of the technical information prepared by me or under my supervision relating to the Company’s Red Lake properties, which information is contained in the AIF and incorporated by reference in the Company’s Annual Report on Form40-F for the fiscal year ended December 31, 2014. I also consent to the incorporation by reference of the above information into Rubicon Minerals Corporation’s Registration Statement (No. 333-194076) on Form F-10. Sincerely, /s/ Howard Bird Howard Bird, B.Sc. (Hons.), P. Geo. Vice President, Exploration Rubicon Minerals Corporation
